Name: COMMISSION REGULATION (EC) No 1213/95 of 30 May 1995 amending Regulation (EC) No 1071/95 increasing to 1 000 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  plant product;  trade policy;  trade
 Date Published: nan

 No L 120/6 I EN I Official Journal of the European Communities 31 . 5. 95 COMMISSION REGULATION (EC) No 1213/95 of 30 May 1995 amending Regulation (EC) No 1071/95 increasing to 1 000 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 1071 /95 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 000 000 tonnes of rye to be exported to all third countries. Customs export formalities may not be completed before 1 July 1995. 2. The regions in which the 1 000 000 tonnes of rye are stored are stated in Annex I to this Regula ­ tion.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1071 /95 (*) opened a standing invitation to tender for the export of 500 000 tonnes of rye held by the German intervention agency ; whereas, in the communication of 18 May 1995, Germany informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EC) No 1071 /95 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EC) No 1071 /95 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1995. For the Commission Franz FISCHLER Member of the Commission ( l ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 108 , 13. 5. 1995, p. 38 . 31 . 5. 95 EN Official Journal of the European Communities No L 120/7 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 529 001 Hessen/Rheinland-Pfalz/ Baden-Wurttemberg/Saarland/Bayern 65 802 Berlin/Brandenburg/ Mecklenburg-Vorpommern 236 828 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 1 68 367'